                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DENNIS GARRY WHITTIE,

                    Plaintiff,                     Case No. 14-cv-10070
                                                   Hon. Matthew F. Leitman
v.

CITY OF RIVER ROUGE, et al.,

               Defendants.
__________________________________________________________________/

       ORDER SETTING BRIEFING SCHEDULE ON PLAINTIFF’S
           MOTION TO COMPEL DISCOVERY (ECF #117)

      On April 22, 2019, Plaintiff Dennis Garry Whittie filed a motion to compel

discovery and for other relief. (See ECF #117.) IT IS HEREBY ORDERED that

Defendants shall respond to the motion by no later than 5:00 p.m. on Monday, April

29, 2019. Whittie shall not file a reply brief.

      The Court recognizes that this briefing schedule is more abbreviated than the

schedule set forth in the Court’s Local Rules. However, because the Court will hear

Whittie’s motion to compel on May 1, 2019, the same day as it is hearing the other

pending motions in this case, an abbreviated briefing schedule is appropriate.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: April 22, 2019                   UNITED STATES DISTRICT JUDGE

                                           1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 22, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
